DETAILED ACTION
	The following is a response to the amendment filed 10/21/2022 which has been entered.
Response to Amendment
	Claims 3 and 7 are pending in the application. All other claims have been cancelled.
	-The drawing objection as filed has been withdrawn due to applicant’s replacement drawings.
	-The specification objection as filed has been withdrawn due to applicant amending accordingly.
	-The claim objection has been withdrawn due to applicant amending claim 3 accordingly.
	-The 112(b) rejection as filed has been withdrawn due to applicant amending claim 3 accordingly.
	-The 102 rejections have been withdrawn due to applicant amending claim 3 with limitations not disclosed by the prior art of record used in the rejections.
-Applicant’s amendment pertaining to the 112(b) rejection has been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of the change in scope of the gears as recited (i.e., previously recited seventh gear in claim 6 has been changed to fifth gear in currently amended claim 3).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show  the end gear of the engine transmission mechanism 1d is disposed at an end of the power output shaft and the end gear of the drive motor transmission mechanism 1e is also disposed on the power output shaft 1c as described in the specification.  The drawings show 1d disposed at end of intermediate shaft 1h in Figure 1a; at end of engine output shaft 1f in Figures 2a, 3a; and 1e is shown as disposed on end of first output shaft in all the figures. 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show  the first output shaft 1g and the power output shaft 1c are the same shaft, and the first output shaft 1g is provided thereon with a second gear 6.  The drawings show 1g as the motor (5) output shaft which is separate from the power output shaft 1c.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the description of the disclosure isn’t described in the specification as shown in the drawings (i.e., the end gear of the engine transmission mechanism 1d is disposed at an end of the power output shaft and the end gear of the drive motor transmission mechanism 1e is also disposed on the power output shaft 1c as described on page 3, last line to page 4 first two lines and page 8, lines 10-12; and the first output shaft 1g and the power output shaft 1c are the same shaft, and the first output shaft 1g is provided thereon with a second gear 6 as described on page 4, lines 14-15 and page 5, lines 5-6).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106740024A (using U.S. publication to Yu et al 20190389299 as translation) in view of CN 108443353 (using U.S. publication to PEI et al 20210010543 as translation). As to claim 3, CN ‘024 discloses a complex-connection single-gear vehicle power system, comprising: an engine (70); an Integrated Starter and Generator (ISG) motor (71); an engine transmission mechanism; an electromagnetic clutch (41, 42, [0068]-[0069]); a drive motor (60); a drive motor transmission mechanism; and a power output shaft (31 combined with 33), wherein the ISG motor and the drive motor are disposed on different shafts (as shown in Figure 2), wherein the ISG motor is disposed on a transmission shaft of the engine transmission mechanism (as shown in Figure 2), or is disposed on a shaft different from the transmission shaft of the engine transmission mechanism and is connected with the transmission shaft through a gear pair, wherein the electromagnetic clutch is disposed on the transmission shaft of the engine transmission mechanism (as shown in Figure 2 via 42) or the power output shaft (as shown in Figure 2 via 41), and an end gear (12) of the engine transmission mechanism is disposed at an end of the power output shaft, wherein an end gear (18) of the drive motor transmission mechanism is also disposed on the power output shaft, wherein the engine transmission mechanism comprises an engine output shaft (21) and a first output shaft (via 31), the engine output shaft is provided thereon with the ISG motor (71) and a first gear (11), the first output shaft (via 31) and the power output shaft (31 combined with 33) are coaxial and spaced apart from each other (via 41), the first output shaft is provided thereon with a second gear (12), a side of the second gear that is close to the electromagnetic clutch is provided thereon with coupling teeth (side of 41 connected to 31), and the electromagnetic clutch is disposed on the power output shaft (side of 41 connected to 33); wherein the drive motor transmission mechanism comprises a drive motor output shaft (22), an intermediate shaft (32) and a second output shaft (via 33), and the second output shaft and the power output shaft are a same shaft (as shown in Figure 2), and wherein the drive motor output shaft is provided thereon with a fifth gear (13), the intermediate shaft is provided thereon with a sixth gear (14) and a third gear (15), and the second output shaft is provided thereon with a fourth gear (18). Although CN ‘024 discloses an electromagnetic clutch, CN doesn’t disclose where the inner sleeve and a coil is disposed in the inner sleeve and an end face of the inner sleeve is provided.
CN ‘353 shows that it is well known in the art to provide an electromagnetic clutch as described in CN ‘024 with an inner sleeve (10,12) and a coil (11), the coil of the electromagnetic clutch is disposed in the inner sleeve of the electromagnetic clutch, and an end face (Figure 2) of the inner sleeve of the electromagnetic clutch is provided thereon with coupling teeth (121).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide CN ‘024 with an electromagnetic clutch inner sleeve, coil and end face in view of CN ‘353 to increase smooth switching of transmission power and traveling stability of vehicle.

As to claim 7, CN ‘024 discloses wherein the engine output shaft (21) and the drive motor output shaft (22) are respectively disposed on two sides of the power output shaft (as shown in Figure 2), and the intermediate shaft (32) and the engine output shaft (21) are coaxial and spaced apart from each other (via 42, as shown in Figure 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Mon-Fri: 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        November 1, 2022